        Case 7:18-cv-00078-ADA Document 282 Filed 03/26/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                        MIDLAND-ODESSA


TRUE CHEMICAL SOLUTIONS, LLC               §
                                           §     CIVIL NO:
vs.                                        §     MO:18-CV-00078-ADA
                                           §
PERFORMANCE CHEMICAL COMPANY,              §
PERFORMANCE CHEMICAL COMPANY,
TRUE CHEMICAL SOLUTIONS, LLC


                       PRETRIAL CONFERENCE BY ZOOM
      ORDER CANCELLING PRETRIAL


       IT IS HEREBY ORDERED that the above entitled and numbered case having been set
for PRETRIAL CONFERENCE BY ZOOM on Monday, March 29, 2021              08:00 AMis
hereby CANCELLED until further order of the court.

        IT IS SO ORDERED this 26th day of March, 2021.




                                           Alan D Albright
                                           UNITED STATES DISTRICT JUDGE
